Citation Nr: 1421571	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1980.  He has reported that he also had service with the Army National Guard from November 1980 to October 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that his hearing loss disability and tinnitus were incurred as a result of noise exposure during military service, to include during his service with the National Guard from November 1980 to October 1996.  

The record reflects that some National Guard records were received in August 1984 in connection with an earlier claim.  In addition, some records verifying dates of service in the National Guard have been received, but it does not appear that all of the Veteran's dates of service in the National Guard have been verified or that complete medical records pertaining to the Veteran's service in the National Guard have been obtained.  Finally, the Board notes that the medical opinions obtained in this case only address whether the Veteran's claimed disabilities are related to his service in the Army from 1975 to 1980.  No medical opinion addressing whether the disabilities are related to noise exposure during periods of Federal service in the National Guard has been obtained.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army National Guard.

2. The RO or the AMC should undertake all indicated development to obtain all medical and personnel records for the Veteran's service in the Army National Guard.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any National Guard records in his possession.
 
3. Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active and inactive service in the Army National Guard.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's extended period of active duty in the Army and/or any periods of active duty, active duty for training, or inactive duty for training in the Army National Guard.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

